Citation Nr: 0404461	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a mental disorder, 
to include generalized anxiety disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The matter, as addressed below, is Remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  In light of the VCAA, the Board has 
determined that further evidentiary development is necessary 
in this case.  

At a VA psychiatric examination in December 2002, the veteran 
indicated that he began receiving Social Security 
Administration (SSA) benefits for "some kind of mental 
disorder" in 1975.  The VA has a duty to obtain such records 
under 38 U.S.C.A. § 5103A.

At the same VA psychiatric examination, the examiner noted 
that the claims file and medical chart were unavailable for 
review.  The veteran should be scheduled for another 
"nexus" medical examination and the examiner should be 
provided with the complete claims file, including SSA 
records.  The RO should attempt to have the December 2002 
examiner perform another examination of the veteran, upon 
review of the claims file.  The examiner should address the 
diagnoses as stated in the veteran's VA medical records from 
1976, and the examiner should provide an opinion regarding 
the etiology of the veteran's mental disorder.

In November 2002, the veteran was afforded a VA examination 
for his claim of service connection for a bilateral foot 
disorder.  Service connection was granted and a 10 percent 
disability rating was assigned.  At the VA examination, the 
examiner diagnosed flexible pes planus, symptomatic, however, 
failed to provide an opinion regarding the severity of the 
veteran's disorder.  The veteran should be afforded another 
VA medical examination to address the severity of his 
bilateral foot disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should take all necessary 
steps to obtain the veteran's SSA 
records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran should be scheduled for 
a VA psychiatric examination to 
determine the etiology of his mental 
disorder.  The RO should forward the 
veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to whether it is at least as 
likely as not that the veteran's mental 
disorder is due to an incident in 
service.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report. 

4.  The RO should schedule the veteran 
for a VA medical examination for the 
purpose of determining the nature and 
severity of his bilateral foot disorder.  
The RO should forward the veteran's 
claims file to the VA examiner.  For each 
foot, the examiner should provide a 
discussion as to any evidence of 
deformity, pain on manipulation or use, 
pronation, and tenderness of plantar 
surfaces.  The examiner should also 
specifically state if swelling and muscle 
spasm are present.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

5.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for a mental 
disorder and entitlement to an initial 
rating in excess of 10 percent for a 
bilateral foot disorder.  In this 
issuance, the RO should provide the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003).  If the determination of 
the claims remain unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




